UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1730


ZEBEDEE MILBY,

                 Plaintiff - Appellant,

          v.

MANUFACTURERS   &  TRADERS   TRUST  COMPANY,   a  New   York
Corporation, Individually and Operating By and Through M&T
Bank; ROSLYN ELDER, Individually and in Official Capacity as
M&T Manager,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00322-JAG)


Submitted:   September 9, 2015            Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zebedee Milby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zebedee Milby appeals the district court’s order dismissing

his    42   U.S.C.     § 1983     (2012)       complaint      under    28    U.S.C.

§ 1915(e)(2)(B) (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Milby v. Mfrs. & Traders Tr. Co., No.

3:15-cv-00322-JAG (E.D. Va. June 3, 2015).                     We dispense with

oral   argument      because    the    facts    and   legal     contentions     are

adequately    presented    in    the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2